STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

DERRICK WOODBERRY NO. 2022 CW 0732
VERSUS

LOUISIANA DEPARTMENT OF SEPTEMBER 12, 2022
PUBLIC SAFETY AND

CORRECTIONS

In Re: Derrick Woodberry, applying for supervisory writs,

19th Judicial District Court, Parish of East Baton
Rouge, No. 681512.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

WRIT GRANTED WITH ORDER. On or before October 24, 2022,
the district court is ordered to either act on vrelator’s
petition for judicial review, or, in the event the district
court fails to act, file a per curiam with this court explaining
why it has not done so.

WIL

COURT OF APPEAL, FIRST CIRCUIT

As)

DEPUTY CLERK OF COURT
FOR THE COURT